DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
Response to Amendment
In an amendment filed 01/28/2022, claims 1, 4, 8, 10-11, 15. 17 and 19-20 have been amended, and claims 2, 9, 12, 16 and 18 have been cancelled. Currently, claims 1, 3-8, 10-11, 13-15, 17 and 19-20 are pending.

Allowable Subject Matter
Claims 1, 3-8, 10-11, 13-15, 17 and 19-20 are allowed.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
The present invention is directed to a rollable keyboard structure.
Independent claim 1 distinctly features: 	
	“a body having a polygonal columnar shape; a scroll wheel formed in the body; a key assembly coupled to the body; a communication unit to exchange data with an external display apparatus; a processor configured to transmit scroll operation data to the external display apparatus, when the scroll wheel is operated; and an infrared sensor unit including an infrared light output unit disposed in the body and to output an infrared light, and an infrared light reception unit to receive a reception light corresponding to the infrared light, wherein the processor controls to supply power to the communication unit, when a sensing signal is detected by the infrared sensor unit in a state in which the key assembly is unfolded from the body, wherein the key assembly comprises a plurality of key line portions in which keys are disposed in each of a plurality of lines, and wherein the plurality of key line portions are wound in the polygonal columnar shape of the body”

Independent claim 11 distinctly features: 	
	“a body having a polygonal columnar shape; a key assembly coupled to the body; a communication unit to exchange data with an external display apparatus; a processor configured to transmit scroll operation data to the external display apparatus, when the scroll wheel is operated; and an infrared sensor unit including an infrared light output unit disposed in the body and to output an infrared light, and an infrared light reception unit to receive a reception light corresponding to the infrared light, wherein the processor controls to supply power to the communication unit, when a sensing signal is detected by the infrared sensor unit in a state in which the key assembly is unfolded from the body, wherein the key assembly comprises: a plurality of key line portions in which keys are disposed in each of a plurality of lines; and a scroll wheel formed in any one of the plurality of key line portions, and wherein the plurality of key line portions are wound in the polygonal columnar shape of the body”

Independent claim 17 distinctly features: 	
	“a body having a polygonal columnar shape; a display formed in the body; a key assembly coupled to the body; a communication unit to exchange data with an external display apparatus; a processor configured to transmit scroll operation data to the external display apparatus, when the scroll wheel is operated; and an infrared sensor unit including an infrared light output unit disposed in the body and to output an infrared light, and an infrared light reception unit to receive a reception light corresponding to the infrared light, wherein the processor controls to supply power to the communication unit, when a sensing signal is detected by the infrared sensor unit in a state in which the key assembly is unfolded from the body, wherein the key assembly comprises a plurality of key line portions in which the keys are disposed in each of a plurality of lines, wherein the plurality of key line portions are wound in the polygonal columnar shape of the body”
The closest prior arts Chang et al. (US 20160098097 A1) discloses a rollable keyboard as shown in paragraphs 56-59, 73-79 and figures 3-5, and Dunker (US 20040041791 A1) teaches an integrated scrolling within a keyboard as shown in paragraph 17 and figure 1.
However they either singularly or in combination, fail to fully anticipate or render the above underlined limitations obvious which shows a specific rollable keyboard structure and corresponding operating procedure.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANG LIN whose telephone number is (571)270-7596.  The examiner can normally be reached on Monday-Friday, 8am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghe Ghebretinsae can be reached on (571)272-3017.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.